Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765. 

Specification
 The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Obviousness-type Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or 
Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No.10767007. 
Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.16/942306.
Although the conflicting claims in each related reference above are not identical, they are not patentably distinct from each other because:
-With regard to claims 1-6,11, the related applications claim the same invention except for the presents of an antioxidant. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
-With regard to claims 7-10, the related applications claim the same invention except for the particular amounts and/or parameters. However, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
-With regard to claims 12-14, the related applications claim the same invention except for the use of the resin composition as a molded article particularly as an optical film or lens, note claim 7 in USP 10767007. Since the resin composition in related application 16942306 appears to be the same, it is reasonable to conclude that the resin may also be used to produce a molded article particularly an optical film or lens.
 The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference application. However, the reference application teaches all of the claimed ingredients and amounts, and a substantially similar process.
Moreover, each of the dependent claims 2-14, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017179323A see abstract, page 1 lines 14-22, page 2 line 25, page 3 lines 33-35 and claim 12, 13 and 14 and page 13 lines 15 and 22. 
With regard to claim 1, 2, 4-6, in addition to the particular formula (1) being disclosed in the reference (see abstract shows the following structural formula:

    PNG
    media_image1.png
    161
    406
    media_image1.png
    Greyscale


 note also regarding the addition of an antioxidant, particularly a phenol-based antioxidant as claimed in applicants’ claim 2,  note on page 13 lines 15 and 22 that the reference JP2017179323A discloses that the molded article has various additives [for example, fillers or reinforcing agents, colorants (for example, dyes and pigments), conductive agents, flame retardants, plasticizers, lubricants, stabilizers (for example, antioxidants, ultraviolet rays). Absorbents, heat stabilizers, etc.), mold release agents, antistatic agents, dispersants, flow regulators, leveling agents, antifoaming agents, surface modifiers, low stress agents, e.g. silicone oil, silicone rubber, various types) Plastic  powder, various engineering plastic powders, carbon materials, etc.]. These additives may be used alone or in combination of two or more. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claim 3, note that the reference discloses the same additional structural unite represented as figure 5. 

With regard to claim 7,  the reference discloses the same invention as that which is claimed by applicants except for the particular ranges of 10-50 mol% as claimed . However, the reference on page 6 lines 27-32 and page 8 lines 13-21 discloses that the proportion of the structural unit represented by the formula may be 70  mol% or less, preferably 50 mol% or less, more preferably 30 mol% or less (particularly 10 mol% or less) with respect to the entire carbonate unit. ). If the proportion of the structural unit represented by formula (4) is too large, the refractive index may be lowered. From the viewpoint of improving the refractive index, the constituent unit represented by the formula (4) may be 0 mol%.  Note also page 8 wherein the ratio of mol% is disclosed. 
With regard to claim 8,  the reference discloses the same invention as that which is claimed by applicants except for the particular ranges of  20-70 mol% as claimed . However, the reference on page 6 lines 27-32 and page 8 lines 13-21 discloses that the  mol% or less, preferably 50 mol% or less, more preferably 30 mol% or less (particularly 10 mol% or less) with respect to the entire carbonate unit. ). If the proportion of the structural unit represented by formula (4) is too large, the refractive index may be lowered. From the viewpoint of improving the refractive index, the constituent unit represented by the formula (4) may be 0 mol%.  Note also page 8 wherein the ratio of mol% is disclosed. 
With regard to claim 9,  the reference discloses the same invention as that which is claimed by applicants except for the particular ranges of 10-70 mol% as claimed . However, the reference on page 6 lines 27-32 and page 8 lines 13-21 discloses that the proportion of the structural unit represented by the formula may be 70  mol% or less, preferably 50 mol% or less, more preferably 30 mol% or less (particularly 10 mol% or less) with respect to the entire carbonate unit. ). If the proportion of the structural unit represented by formula (4) is too large, the refractive index may be lowered. From the viewpoint of improving the refractive index, the constituent unit represented by the formula (4) may be 0 mol%.  Note also page 8 wherein the ratio of mol% is disclosed. 
Thus, with regard to claims 7-9, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since  the reference discloses ranges that overlap that which is claimed and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the use of such overlapping ranges, it is prima facie obvious to determine workable or optimal values within a prior See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
	With regard to claim 12 wherein the resin composition is used to make a molded article, that the reference discloses on page 1 lines 14-22, page 2 line 25, page 3 lines 33-35 and claim 12, 13 and 14 of the reference each disclose a molded article of an optical sheet, lens and film.
With regard to claim 13, wherein the resin composition is used to make an optical film, that the reference discloses on page 1 lines 14-22, page 2 line 25, page 3 lines 33-35 and claim 12, 13 and 14 of the reference each disclose a molded article of an optical sheet, lens and film.
With regard to claim 14, wherein the resin composition is used to make an optical lens, that the reference discloses on page 1 lines 14-22, page 2 line 25, page 3 lines 33-35 and claim 12, 13 and 14 of the reference each disclose a molded article of an optical sheet, lens and film.
In conclusion, applicant’s claims are directed to a polycarbonate resin having a high refractive index, low Abbe number, and high moist heat resistance. The crux of the invention resides the fact the above polycarbonate having the above characteristics may be achieved when the polycarbonate resin includes structural units represented by general formula: {1}  Likewise, The prior art of record JP2017179323A also relates to a method of producing the polycarbonate resin and an optical lens containing the polycarbonate resin. Note that JP2017179323A also disclose a polycarbonate resin that includes specified structural units as claimed. And, as a result of this configuration, the 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765                                                                                                                                                                                                                                                                                                                                                                                                          6